Citation Nr: 1541992	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  08-20 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, as due to herbicide exposure, to include Agent Orange. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran service on active duty in the United States Army from June 1969 to February 1971. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

By way of procedural history, the Board notes that in December 2013, the Board denied the Veteran's claim for service connection. The Veteran, thereafter, appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In an Order dated in May 2014, the Court granted a Joint Motion for Remand (JMR) by the Veteran and VA General Counsel, which was incorporated by reference, to vacate the Board's decision and remand the case to the VA.  Subsequently, the Board remanded the Veteran's claim for further development in accordance with the JMR. The RO has accomplished the development directed by the Board's last remand, and the Veteran's claim is appropriately before the Board for adjudication. 

This appeal was processed using the Virtual VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should review this electronic record.


FINDINGS OF FACT

In affording the Veteran with the benefit-of-the-doubt, the evidence demonstrates that the Veteran was exposed to herbicides, to include Agent Orange, while serving near and/or around the demilitarized zone (DMZ) in or around 1971. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for diabetes mellitus, type II have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection - Diabetes Mellitus

The Veteran asserts that he has diabetes mellitus, type II, (diabetes) due to his exposure to herbicide during his active military service. Specifically, he reports that he served in the HHB 7th Battalion (Hawk), 2nd Artillery, near the DMZ in Korea from January 1970 to February 1971, and that he was exposed to Agent Orange while in active service near the DMZ. The Veteran contended that while stationed there, his duty took him close/near the actual DMZ. The Board notes that a close analysis of the Veteran's military records fails to reveal any positive or negative evidence showing any assignments that sent the Veteran to/near the DMZ. Consequently, considering the Veteran's lay statements, and affording him the benefit-of-the-doubt, the Board must find that the Veteran was in-fact near/around the DMZ during his tour in Korea, and therefore, was exposed to herbicides, and the Veteran's claim for service connection must be granted.  

If a Veteran was exposed to an herbicide agent (to include Agent Orange) during active service, certain diseases, such as diabetes mellitus, type II, will be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e) (2015).
A Veteran who, during active service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 76 Fed. Reg. 4245 (Jan. 25, 2011).

The Veteran's service treatment records (STRs) do not show any complaints of diabetes and he does not claim to have incurred such disability while on active duty. Rather, he contends that his active duty included service around the DMZ, exposing him to Agent Orange herbicides, and entitling him to service connection for this disability on a presumptive basis. 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6) and 3.309(e) (2015). The Veteran's post-service medical treatment records contain current diagnoses of diabetes; therefore, the crucial question here is whether the Veteran had service at or around the DMZ during the presumptive period to trigger the presumption of exposure to herbicides. 

As noted above, the record reflects that the Veteran served in Korea.  A U.S. Army & Joint Services and Research Center (JSRRC) request was made in order to verify that the Veteran was stationed near the Korean DMZ where Agent Orange was used sometime between January 1970 to February 1971.  The reply was that the Veteran's unit was located at the Sihung-ni Compound, approximately seventeen-miles from the DMZ. The report noted that "the [unit] histories do not document the use, storage, spraying, or transportation of herbicides.", however, such records " do not mention or document any specific duties performed by the unit members along the DMZ." The Board finds that such evidence is not dispositive, or even considered negative, with regards to the Veteran's claim. In fact, the report is not only confined to only part of the Veteran's service timeframe in Korea (up to 1970), it also explicitly notes that the records are not comprehensive of all the duties and assignments performed by the Veteran's unit. As such, the Board finds that this report cannot be considered probative evidence against the Veteran's claim. 

The Board notes that a close review of the evidence of record, to include the Veteran's STRs and personnel records does not reveal any evidence or incidents in which shows that Veteran was assigned or worked close to the DMZ. The only evidence of record that speaks to the Veteran's presence in the DMZ is that of the Veteran's lay statements, and that conveyed through his representative. Specifically, the Veteran has continuously contended that he was not only on assignment near or at the DMZ during the relevant time period, but that he was in fact treated at a hospital near the DMZ for nearly 3 weeks. The Board finds that these lay statements are not only consistent and credible, but also competent and not contradicted by the records, since such is silent on specific assignments and duties performed by the Veteran during his tour. 

The Veteran's statements, in light of the fact of the VA's inability to obtain records for the full period of the Veteran's service in Korea, and the fact that such records are not comprehensive of his duties and assignment while serving seventeen miles from the DMZ, are dispositive to this claim. The Board emphasizes that its consideration of this award is that it shows that the Veteran did serve along the DMZ during the presumptive period, and the evidence only need to show presence, near or at, the DMZ. Therefore, the lay statements which indicated that the Veteran was sent to work close and along the DMZ during his tour, which would have been during the presumptive period of herbicide exposure, buttresses this finding. 

In short, the Veteran was in or near the DMZ during the presumptive period, and served extremely close to the DMZ. The Board accepts the credibility of the lay evidence in this case, and the Veteran's presence in close proximity to the DMZ, and thus, his exposure to herbicides. 

Because of his presence around the DMZ in Korea, the Veteran is entitled to the presumption of herbicide exposure under 38 U.S.C. § 1116(f). His diagnosed diabetes may therefore be presumptively service-connected under 38 C.F.R. § 3.309(e), and the Veteran's claim for service connection must be granted. Any doubt that exists with regard to the merits of the Veteran's claims is resolved in his favor. 38 U.S.C.A. § 5107(b) (West 2015); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).








ORDER

Entitlement to service connection for diabetes mellitus, type II, is granted. 



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


